 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisors as to Eaton's general attitude of resentment toward criticisms by supervisorsand his threats to whip or to get even with those who reprimanded him,theyestab-lish that Eaton was discharged for the cause assigned. It is so found.III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases, which I find necessary toremedy and to remove the effects of the unfair labor practices and to effectuate thepolicies of the Act. I shall also recommend that the complaint be dismissed insofaras it charges Respondent with unfair labor practices under Section 8(a)(3) ofthe Act.Upon the basis of the above finding of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Charging Union is a labor organization within the meaning of Section2(5) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices having occurred in connection with theoperation of Respondent's business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and substantially affect commerce within the meaning of Section 2(6) and (7)of the Act.4.Respondent did not engage in unfair labor practices proscribed by Section8 (a) (3) of the Act as alleged in the complaint.[Recommendations omitted from publication.]Caroline M. Layton White,d/b/a Layton Oil CompanyandOil,Chemical and Atomic Workers International Union of NorthAmerica,AFL-CIO.Case No. 16-CA-1249. July 25, 1960DECISION AND ORDEROn December 17, 1959, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. TheI The Respondent has requested oral argument.As the record and brief adequatelypresent the issues and the position of the parties, the request for oral argument ishereby denied.128 NLRB No. 27. LAYTON OIL COMPANY253rulings are hereby affirmed 2The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.1.We find, like the Trial Examiner, that the Respondent, throughher supervisory agents, Standeford, Stanley,3 Babb, and Emert, vio-lated Section 8(a) (1) of the Act by interrogation of employees con-cerning their union activity, by surveillance of the May 4 unionmeeting at Sapulpa, and by threats of reprisal and promises of benefit,calculated to discourage union activities.2.The Trial Examiner found that on April 25, 1959, Respondentterminated the employment of Jack C. Thomas at her Sapulpa fieldlocation and on April 30,1959, terminated the employment of ThomasJ. King, E. Ray Hall, Robert D. Downey, and Lee M. Williams at herDewey field location for discriminatory reasons and thereby violatedSection 8 (a) (3) and (1) of the Act.We agree 4 and find, consistentwith the basic credibility findings made by the Trial Examiner, thatthere is ample evidence in the record to support the Section 8(a) (3)and (1) allegations of the complaint on both bases on which the com-plaint was litigated, namely : (1) that the Respondent effected thetermination of the above-mentioned employees under guise of areduction in force which would not have been effectuated but forantiunion considerations, and (2) that, even assuming the Respondenteffected the reduction in force because of economic necessity alone, theRespondent was motivated by antiunion considerations inselectingtheemployees here involved, rather than other employees, for termination.'2 No exceptions were filed with the Board to the Trial Examiner's rulings concerningRule 43(b) of the Federal Rules of Civil Procedure,and concerning other evidentiaryquestionswhich arose at the hearing.As no exceptions were filed,and as a reversalofsuch rulingswould not affect our agreement with the Examiner'sultimateconclusion that terminations were made at the two field locations in violation of Sec-tion 8(a) (3) and(1) of the Act,we find it unnecessary to determine the correctness ofthe Trial Examiner's evidentiary rulings.awe agree with the Trial Examiner that Stanley, head roustabout at the Dewey loca-tion,was a supervisor within the meaning of Section 2(11) of the Act.The creditedtestimony establishes that Stanley regularly was in charge of and assigned work to 8 to12 roustabouts, that he substituted for Field Superintendent Standeford in the latter'sabsence, that he effected the discharge of employees, and that he was summoned byRespondent to the April 27 meeting of management employees at Independence,Kansas,at which the Union, as well as general business conditions,was discussed.4 The Trial Examiner dismissed the Section 8(a) (3) allegations as to Paul Smith.Asno exceptions were filed to such dismissal, we adopt itpro forma.8 The Trial Examiner held that, having called certain of the managerial officers andagents of the Respondent as witnesses,the General Counsel became "bound" by theirtestimony with respect to the Respondent's economic or financial circumstances as of thedates here material.He further found, in accord with this testimony,and, in the absenceof exceptions, we adopt such finding,that Respondent's financial condition would havejustified reductions in the work force.He concluded, howevef, that neither the financialcircumstances of the Respondent, nor any other economic reasons, actually supplied themotivation for the terminations here involved,but, rather,that the operative reasons 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record amply demonstrates the strong antiunion animus andintent of the Respondent, stemming from that purpose, to rid herselfof the employees she regarded as responsible for the instigation ofunion activity 6Shortly after the union activity began, the Respond-ent's agents took calculated steps, including the interrogation of theemployees, to obtain information as to who among them were moststrongly in favor of the Union and had promoted activity on itsbehalf.On April 22, just prior to the meeting held and scheduled bythe Union for the Dewey employees, Standeford, Respondent's fieldsuperintendent at Dewey, and Stanley, head roustabout, Summoned theemployees together and spoke to them about their organizationalefforts.Standeford and Stanley clearly indicated, as the Trial Ex-aminer found, that continuation of union activity would result inloss of employment or, at the least, loss of benefits.Despite thesecoercive efforts to discourage activity, some of the employees nonethe-less attended the Union's April 22 meeting.Within 5 days thereafter,on April 27, the Respondent summoned its supervisory and mana-gerial employees together at its main office and directed them, in effect,to "get" the men who were leaders of the union activities and to firethem.On the very next day, April 28, six employees who had at-tended the Union's April 22 meeting were told by Standeford thatthey were laid off effective April 30.Five of these six-Blanchard,Hall,King, Downey, and Williams-represented, as a whole, theemployee group which had most prominently identified itself withthe Union's organizational activity.''While two other employees whowere in fact discriminatory.CfMissouri Transit Company,and its President, P. W.Fletcher,116 NLRB 587,589-590, enfd 250 F.2d 261(C A. 8). See alsoHarlan B.Browning and Roy J.Rasco,d/b/a Cottage Bakers,268 F. 2d 938(CA. 10),enfg 120NLRB 841. The Respondent would have this conclusion reversed because the sameRespondent's agents who testified as to what the financial or economic conditions ofthe Respondent were also testified that these conditions motivated the termination actionshere involvedWe find no merit to this positionThe Respondent'smotivation was thesubstantive issue raised by the complaint and was presented to the Board for its determi-nation on a record which was not confined solely to the testimony to which the Respond-ent refers.In the exercise of the judicial function thus called into play, the statutemandates that the record as a whole must be appraised both to determine what the truefacts are and what inferences such facts reasonably impel. See Section 10(c) and (e) ofthe Act.The underlying determinations of credibility and of the weight to be affordedparticular and often contradictory pieces of evidence must,of course,be madeWe arehere satisfied,from our examination of the record as a whole, both that no basis existsfor overruling the Trial Examiner's credibility resolutions, and that the preponderance ofallof the relevant evidence amply supports the ultimate conclusions sustaining thecomplaintORespondent alleges that Thomas,discussedinfra,Hall,King, Downey,Williams, andPaul Smith,the employees who were the subject of the Section 8(a) (3) allegations of thecomplaint,were "laid off " As the undisputed evidence shows that Respondent hired newemployees in the same classifications,and did not recall these employees,we find, as didthe Trial Examiner, and contrary to the Respondent's contention,that they were in factterminated rather than"laid off."7Four union meetings were held which employees at Respondent'sDewey locationattendedThe first meeting was the March 20 regular meeting of the Union'sCaneylocal.The second meeting was the Caney local's April 3 regular meeting. The Union LAYTON OIL COMPANY255,had not attended the Union's April 22meeting alsoreceived layoffnotices that date, they were not in fact ,terminated.'The strong and almost inescapableinferencearising from thissequenceof events is that the "layoffs" thus undertaken were toeffectuatediscriminatory purposes.This inference is bolstered byother facts.Thus, the 2-day notification represented a departurefrom normal company policy of giving 2 weeks' notice or 1 week'sseparation pay.'The list of the employees given termination notices,considered as a whole, was totally unrelated to, and represented noconsideration of, the seniority and other principles Respondent hadtheretofore considered in effecting layoffs and discharges?As indi-cated more fully in the Intermediate Report, the reason given to theemployees, sale of equipment to third parties, was plainly false, andthe reasons for the terminations as supplied by Respondent's agents atthe hearing, that therewas a causalconnection between thestate oftheRespondent's budget and the alleged curtailment action issquarely contradicted by the objective facts.In more specific terms, Respondent's agents pointed to the depletedstate of the funds budgeted for development costs for the fiscal yearending August 31, and alleged both that a firm decision to reduce thesecosts by curtailing the work force had been made as early as February1959, and that directions to effect such a result were given at that timeto Standeford at the Dewey location. In appraising these claims, wethen scheduled and held two special'meetings for Dewey employeesApril 8 and 22.Blanchard,Hall, and Downey attended all four meetings;King attended all the meetingsexcept for one meeting of the Caney local,and Williams,who commenced working forRespondent on March 30,attended both special meetings held for Respondent's employees.There were three employees who also attended the Union'sApril 22 meeting but didnot receive layoff noticesThey had not shown the same strong interest in the Unionindicated by the employees who were given notice.Two of them had attended no priormeetings and Parks,alone among the three to attend a prior meeting,had only attendedthat of April 8 at which 17 of the approximately 20 Dewey employees were present. Inany event,the failure to give notices to these three in no way negates an inference ofdiscriminatory motivation as to other employees.SeeN.L.R.B. v. Earl I. Stfer8, d/b/aSsfers Candy Company,171 F. 2d 63 (CA 10).8Thompson and Stover, these two employees,had attended one prior union meeting.Thompson was told by Standeford on the same day he received his notice to "forget it"but not to tell the other men ; Stover was told on April 30,the day the layoffs were tobe effective,to return to work on May 4 but not to tell the other men. In addition,Blanchard,who, as noted above, had attended all four union meetings,was also told onApril 30 to return to work on May 4 but not to tell the other men.When he returned,he was told by Standeford that if he stayed away from union meetings he would be "allright "We note in this connection that Blanchard was the only employee capable ofperforming the road maintenance equipment workNowhere does the Respondent explain why she immediately nullified Thompson's noticeand "recalled"Stover and Blanchard,although she is contrarily contending that the April28 notices were given pursuant to a decision made long before this date to curtail develop-ment costs8Where 2 weeks'notice was not possible,Respondent generally paid affected employees1week's separation pay.Where terminations occurred because equipment had been sold,Respondent required the purchasers to give the men on the rig a chance to keep their jobs,and she asked purchasers to keep the men for at least 2 weeks10 Respondent normally took into consideration the seniority and marital status of itsemployees when planning layoffs and dischargesNeither factor was considered by theRespondent in selecting these employees for termination. 256DECISIONSOF NATIONAL LABORRELATIONS BOARDnote at the outset that there is an inconsistency between the claimedexistence of a curtailment order or decision as early as February andthe Respondent's failure to follow the 2-week notice policy in effectingthe terminations here involved.This was never explained.More im-portantly, however, we note a basic conflict between these claims andthe actual facts as disclosed from an examination of both the Respond-ent's hiring prior and subsequent to the dates relevant here and thesize of Respondent's complement of employees at Dewey at a date afterthe terminations here in issue.Thus, such examination shows that :(1) Standeford hired four new development employees at Dewey be-tween the end of March and the end of April, one of them being hiredon April 28, the very day the termination notices were given; 11 (2) Re-spondent hired a number of new employees after April 28, recallingbut two of those who had been laid off on that date; 12 and (3) thecomplement of development employees working at Dewey in earlyAugust, and just prior to the end of the Respondent's fiscal year, aswell as the total complement of employees, was greater than the num-ber working on April 27, the day prior to the notice of layoff herebeing considered, and was also greater than the number working atthe end of February, a time subsequent to that when the Respondentallegedly made a "firm" decision to curtail its costs by reducing itswork force.13Further, the record shows that although the Respond-ent's depleted budget and its alleged decision to curtail for that rea-u Williams was employed as a relief pumper on March 31;Paul Smith and Sheridanas roustabouts in early April;and Cooper as a second relief pumper on April 28." We have already noted the "recall"of Stover and Blanchard.The new employeeshired included four hired for"summer relief"development work : Roger Elmore onMay 18(roustabout) ; Reed Wahnee on June 1 (roustabout) ;LeslieHolmes on June 2(roustabout) ;and Raleigh Evans on August 7 (relief pumper).A fifth person, GeneMcElyea, was hired on July 13 for permanent work inoperationsas a pulling unitoperator,and did the same work which, as admitted by Field Superintendent Standefordat the hearing,Hall and King,the terminated operations employees, were both qualifiedto perform.We note in this connection Respondent's claim that the hiring of the four "summerrelief" employees to perform development work represented Respondent's following ofpast practice of giving temporary employment to needy and promising college students.Whether or not this is true, the fact remains,nonetheless,that Respondent's decision tofollow such hiring practice is inconsistent with the claim of a reduction in force moti-vated by the necessity to curtail development costs.'We append below an analysis of the increases and decreases in thedevelopmentpor-tion of the work force(comparison table 1)on the basis of the record facts available tous.These record facts included:(1) a payroll sheet(Respondent'sExhibit No. 3) anda seniority list(Respondent'sExhibit No. 4) both containing the names of most thoughnot all of the Dewey employees, but without separately identifying which of them werein development and which were in operations;and (2)testimony given by Respondent'sagents at the hearing of hires and terminations of employees not included in the writtenlistsmentioned and of designations of such employees as development or operationsemployees.For the purposes of making the comparisons reflected in table 1 below, onlythe testimony given at the hearing provided a usable source of information.This analysisbears both on the defense advanced at the hearing of an economic necessity to reducedevelopment costs and on the defense advanced in Respondent's original answer thatemployees were laid off for"lack of work" for them to perform.We also append below an analysis of the increases and decreases in thetotalworkforce (comparison table 2)on the basis of the payroll sheet(Respondent's Exhibit No. 3) LAYTON OIL COMPANYson affected its development work only, the termination action ofApril 30 was not confined to development employees but extended towhich,because of the omission of employees hired during that period,was supplementedby record testimony.With respect to the dates of the comparisons,we regarded as relevant the period be-tween March 1 and April 27 as one base and the period between April 28 and August 31(the date the Respondent's fiscal year ended)as another.However, the testimony givenat the hearing indicated that the Respondent discharged one Sheridan sometime betweenAugust 10 and September 16, the date the hearing closed, without specifying the day inthis period the discharge occurred.Accordingly,the use of August 31 as a date ofcomparisons was not possible,and we utilized,instead, two dates : August 10, which wasbefore the Sheridan discharge(and prior to the voluntary quits of Wahnee and Holmesbetween August 12 and 31) ;and September 16, the date the hearing closed.The analyses made show as follows :(1)As to the Deweydevelopmentcomplement:TABLE 1DatesMar 1-Apr 27------------------------------------------------30Apr. 28-Aug.10----------------------------------------------54Aug l0-Sept 16 (date instant hearing closed)------------------03Total-------------------------------------------------------87Increases inthe number ofDeweydevelop-mentemployeesbecause ofhirings, usingend of Febru-ary as a baseNumber257Decreasesbecause ofterminationsor voluntaryquitsNumber(2)As to the total Dewey complement :TABLE 2Increases inthe total num-ber of Deweyemployees be-cause of hirings,using end ofFebruary asa baseTotal comple-ment at endof periodDecreasesbecause oterminationsor voluntaryquitsNumberNumberNumberDatesMar 1-Apr 27-----------------------------4212Apr 28-Aug 10------------------------------6236Aug.10-Sept.16------------------------------0203Total---------------------------------------1011While we note that payroll cost figures submitted through May as part of the Respond-ent's payroll list (Respondent's Exhibit No. 3) tend to indicate some reduction in thepayrollcosts for the latter month, we also note that list does not provide support for theRespondent's position:The list is inaccurate as it omits employees whose hiring is indi-cated in the testimony, and it does not Indicate whether payroll costs were reduced insubsequent months.We note further that as the Respondent's defense of economic neces-sity to curtail costs was confined to thedevelopmentphase alone,this list,which is notbroken down into operations and development work, does not indicate whether thedevelopmentcosts alone(payroll or total costs)were reduced by the personnel actiontaken.Nor is there any other record evidence to indicate whether or to what extentany reduction occurred In the Respondent's overall costs in the periods here material. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDtwo men employed in the separately budgeted operations work,namely, Hall and King.14In light of all the foregoing circumstances, we are convinced, aswas the Trial Examiner, that the Respondent's decision to effect theterminations of April 30 was reached at or just before the manage-ment meeting of April 27, and that such decision did not stem fromthe Respondent's concern with the depleted state of its budget but,rather, from opposition to the union activity of her employees.Wefind further that the same antiunion motivations applied to the Re-spondent's unexplained failure to recall these employees.We need not, however, rest our conclusions as to the discriminatorynature of the Respondent's termination of King, Hall, Downey, andWilliams, and her failure to recall them, on this basis alone.For, ifwe assume, as Respondent contends, that she did lay off employeeson April 30 for valid economic reasons alone, we nonetheless find thatshe selected the particular employees affected for layoff, and thereafter failed to recall them, not because of business considerations butbecause she intended thereby to rid herself of employees about whomshe had strong suspicions, if not actual precise knowledge, of theirstrong prounion interest and activity,'-' and as part of her demon-strated plan to discourage organizational activities.'Thus, the record establishes that in the past Respondent has selectedemployees for layoff on the basis of seniority and other objective con-siderations; these policies were not followed here.lsMoreover, al-though the employees affected were told they would be recalled whenwork was available for them to perform, instead, at noted above, theywere not recalled and Respondent hired new employees just prior andsubsequent to April 30 to do work which the terminated employeeswere admittedly qualified to perform.And, as also noted above, the14 Although Respondent's brief to the Board implies that operation cost also had to becurtailed,the evidence offered at the hearing as to economic necessity referredonlytothe separately budgeted development work.16 In addition to the evidence set forth in the Intermediate Report proving that Re-spondent had specific"knowledge,or strong suspicions as the identity of the union "in-stigators,"the record also supports the finding that Respondent had specific knowledgeof Hall's role as a union adherent.Thus, HallWormed the Union representative,Cross,at the April 22 meeting that Sanborn,his brother-in-law who worked at Sapulpa, hadtoldHall that he and a majority of other Sapulpa employees were interested in theUnion.Cross spoke with Sanborn on April 23.Sapulpa Field Superintendent Babbimmediately heard from Sanborn of his talk with Cross, including the information thatSapulpa employee Thomas, discussedsnfre,was interested in the Union and was planningto contact other employees for a union meeting scheduled for Sapulpa on May 4Noneof Respondent's supervisors or officers denied knowledge of Hall's union activitiesIt isreasonable to infer, and we so find, that Field Superintendent Babb also learned fromSanborn that Hall was actively interested in the Union and had sent the union repre-sentative to Sanborn.16 The employees terminated were all senior to Gayle,Sherld4n, hired in early April,and to Cary Cooper, hired April 28. In addition,Haull, a qualified-,pulling unit operator,was senior to Luttrell,an assistant pulling unit operator,and to at least seven otheremployees in various classifications,and King,whom Luttrell assisted.and, Downey wereboth senior to at least one other employee(Stover)who was retained. LAYTON OIL COMPANY259employees thus selected for termination were the known or suspectedleaders of union activity at Respondent's Dewey operations.Absenta credible explanation, these facts, including the departure from estab-lished practices, clearly establish the discriminatory nature of Re-spondent's selections.Respondent contends, however, that her usual policies were notfollowed because the employees affected were unable or unwilling todo relief pumping, the sole work allegedly remaining to be done.This claim does not withstand scrutiny.Thus, there is proof that:(1)Williams, who was hired as a pumper, had actually performedrelief pumping work while in the Respondent's employ, without criti-cism; (2) Hall had been offered the work of relief pumping early inApril, a fact demonstrating that the Respondent felt that he wascapable of doing this work, but he was not again offered it at the timeof the terminations; 17 (3) King and Downey were never offered reliefpumping work; 11 and (4) the new employees who were subsequentlyhired did work which all four of the terminated employees admittedlywere competent to perform and which was other than relief pumpingwork.In sum, we are convinced, and find, upon the basis of all of the fore-going evidence, and in agreement with the Trial Examiner's ultimateconclusions, that the Respondent discharged King, Hall, Downey,and Williams at its Dewey field location because it knew or suspectedthese employees to be proponents of union organizational activity, inviolation of Section 8 (a) (3) and (1) of the Act.We now turn to the issue raised by the Respondent's termination ofThomas at its Sapulpa operations on April 25. In considering thisissue, the Trial Examiner found that the Respondent's removal ofrig No. 8 from Pharoah to Sapulpa shortly after that date couldresult in the layoff of one man at the Sapulpa operation.He con-cluded, however, that the Respondent's "selection of Thomas as thatman was directly attributable to his union activity."We agree.As is set forth in more detail in the Intermediate Report, theRespondent terminated Thomas, an employee with 5 months' satis-factory employment, on April 25 and, contrary to the seniority policyand consideration given to marital status previously followed, re-tained Schonfield, an employee hired but 2 weeks before.The termi-nation was effected suddenly and equivocally, without the usual ad-vance notification or 1 week's separation pay. It followed closely,within 2 days, the identification of Thomas to Field Superintendent17Hall refused a relief pumper's job on April 3 or 4 when his transferring to that workwould have resulted in a net loss of pay.He was not offered the job at the time of theApril 30 terminations when the choice for him would have been the relief,pumper's jobor no fob.>eRespondent's agents testified to this effect,thereby contradicting an allegation con-tained in Respondent's answer to the complaint that Downey had been offered the workbut had refused it. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDBabb as the "instigator" of union activity among the Sapulpa em-ployees and the promoter of the scheduled May 4 unionmeeting,'9'and in a factual backdrop of Respondent's clear opposition to theUnion and its manifestation of a particular interest in forestalling thesuccessof the May 4 meeting.20Furthermore, immediately after thetermination was effected, Cochran, one of the supervisors at theSapulpa operation,21 advised Ray, a coworker of Thomas, that Thomashad been terminated becausehe had been identified as the "instigator"of the Union and because he was promoting the May 4 union meeting.While, as the Trial Examiner finds, this evidence alone clearly sup-ports a finding of a discriminatory motive behind the Respondent'sselection of Thomas for termination, we note the existence of addi-tional evidence that the Respondent failed to call Thomas back towork at a time when work he was qualified to perform became avail-able.Thus, it is undisputed that on May 5 Respondent hired Carlock,a new employee, in the same roughneck classification that Thomashad occupied.Carlock was assigned to roustabouting work for about3 weeks and on May 25, when Schonfield voluntarily quit his em-ployment, Carlock was given thesameroughnecking work to do thatThomas had been performing when terminated.The sole defense offered by the Respondent at the hearing related tothe selection of Thomas over Schonfield for termination.Respond-ent's supervisors testified that they retained Schonfield rather thanThomas because the rig's return to Sapulpa necessitated the layoff ofone roughneck and the assignment of the remaining roughneck toroustaboutwork-work which Thomas had allegedly shown no"initiative" in doing.The pretextual nature of this explanation,however, was exposed by the direct admission of Babb that Schon-field's ability to do roustabouting work had never been tested and wascompletely unknown.Furthermore, it is plain that this explanationdoes not meet the failure of the Respondent to recall Thomas when,10The Trial Examiner points out that Babb was advised by Sanborn, and possibly-byCochran,of Thomas'role as an instigator of union activity at Sapulpa prior to the termi-nation action, but does not mention the exact dateThe record shows, and we find, thatSanborn's information as to Thomas' union activity was acquired on April 23 (see foot-note 15,supra)and, according to Babb's admission at the hearing, was conveyed to Babb,before the morning of April 2520 In addition to the facts set forth in the Intermediate Report and above as to theRespondent's opposition to the Union, we note the concession of Douglas Layton at thehearing that he was strongly opposed to the organization of Respondent's employeesThe especial interest of Respondent in forestalling the success of the May 4 union meet-ing is indicated not only by the remarks to this effect repeated by Cochran to Ray, butalso by the surveillance of the May 4 meeting by Babb, Emert, and Stanley, three super-visory employees,because, as Babb put it, he "had heard about the union meetingand . . . wanted to see what was going on "21we agree with the Trial Examiner that Cochran was a supervisor while rig No. 8 waslocated at Pharoah.In addition to the evidence summarized in the Intermediate Reportwith respect to Cochran's supervisory authority, the undisputed facts show that while therig was at Pharoah, a distance of 50 to 75 miles from Sapulpa, Cochran was in completecharge of both the rig and the employees assigned to it except during Babb's weekly ortwice-weekly visits. LAYTON OIL COMPANY261as above noted, Carlock was hired in the same roughneck classificationon May 5 and Schonfield voluntarily quit his employment on May 25.In light of all of the above facts, we find, as did the Trial Examiner,that the Respondent utilized the opportunity afforded by economiccircumstances which could necessitate the reduction of her comple-ment at Sapulpa by one to rid herself of an employee believed to bean active union promoter, and that she did so in furtherance of herdemonstrated purpose to discourage the effective unionization of heremployees.It follows, and we find, that the Respondent therebyfurther violated Section 8(a) (3) and (1) of the Act.THE REMEDYThe Trial Examiner recommended only a narrow ("in any like orrelatedmanner") cease-and-desist order.Because we believe thatdiscriminatory discharges, as in the instant case, go to the very heartof the Act, and also because we believe that it may be anticipated, fromthe Respondent's past conduct, that the Respondent may commit otherviolations of the Act in the future, we shall issue a broad cease-and-desist order, forbidding the Respondent from infringing "in any othermanner" upon the rights of her employees as guaranteed by the Act,in addition to those rights found to have been violated herein.See-Liquid Carbonic Corporation, 116NLRB 795, 798.ORDERUpon the entire record in this case, and pursuant to Section 10(c))of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Caroline M. Lay-tonWhite, d/b/a Layton Oil Company, her agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Oil, Chemical and Atomic Work-ers International Union of North America, AFL-CIO, or in anyother labor organization, by discharging, laying off, or refusing to re-employ any of the employees because of their concerted union activi-ties, or by discriminating in any other manner in respect to their hireor tenure of employment, or any term or condition of employment.(b) Interrogating employees regarding their union activity, affili-ation, or sympathy or their knowledge of union activity in a mannerconstituting interference, restraint, or coercion in violation of Section8(a)(1) of the Act.(c)Engaging in surveillance of union meetings and telling em-ployees that the instigators and ringleaders of union activity areknown.(d)Telling employees that the instigators of union activity willbe discharged.577684-61-vol. 128-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Advising employees to stay away from union meetings.(f)Telling employees that they will lose benefits and that workwill be contracted out if they engage in union activity.(g)Threatening to let employees go immediately and to cut thepower off if the employees engage in union activity.(h) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Oil, Chemical and Atomic Work-ers International Union of North America, AFL-CIO, or any otherlabor organization, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in,It labor organization as a condition of employment as authorized in,Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Jack C. Thomas, Thomas J. King, E. Ray Hall, Lee M.Williams, and Robert D. Downey immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make them wholefor any loss of pay they may have suffered by reason of the discrimi-nation against them in the manner and method set forth in the sectionof the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other recordshelpful in analyzing the amount of backpay due andthe right of reinstatement under this Order.(c)Post at her places of business at Independence, Kansas, andDewey and Sapulpa, Oklahoma, copies of the notice attached heretomarked "Appendix A."" Copies of said notice, to bfurnished bythe Regional Director for the Sixteenth Region, shall, after beingduly signed by the Respondent's authorized representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps Re-,spo'ndent has taken to comply herewith.21 In the event that this Orderisenforcedby a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order." LAYTON OIL COMPANY263IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges that Respondent violated Section 8(a) (3) of the Act by itsdischarge of Paul Smith, and violated Section 8(a) (1) in respectsother than herein found.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in Oil, Chemical andAtomic Workers International Union of North America, AFL-CIO, or any labor organization, by discriminating in respect tothe hire, tenure, or other conditions of employment of anyemployee.WE WILL NOT interrogate our employees or question our em-ployees regarding their union activity or affiliation or theirknowledge of union activity in a manner constituting interfer-ence, restraint, or coercion in violation of Section 8(a) (1) of theAct; spy upon union meetings or tell our employees that theringleaders and instigators of the Union are known to us; tell ouremployees that the instigators and ringleaders of the Union willbe discharged; threaten our employees with loss of benefits, orwith contracting out our work, or with cutting off the power ifthey engage in union activity; or tell our employees to stay awayfrom union meetings.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form organizations, to join or assist the above-named orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all'suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer to Jack C. Thomas, Thomas J. King, E. RayHall, Lee M. Williams, and Robert D. Downey, immediate rein-statement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay they may have sufferedas a result of the discrimination against then 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become, remain, or refrain frombecoming or remaining members of any labor organization, except to,the extent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.CAROLINE M. LAYTON WHITE, d/b/aLAYTON OIL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard.before the duly designatedTrial Examiner in Tulsa, Oklahoma, on September 14, 15, and 16 on the complaintof the General Counsel and the answer of the Respondent.The issues litigated werewhether or not Caroline M. Layton White, d/b/a Layton Oil Company, hereincalled the Respondent or the Company, violated Section 8(a)(1) of the Act insome 14 specified instances; and whether or not Respondent violated Section 8(a) (3)of the Act by discharging 6 employees named in the complaint.The parties, exceptOil,Chemical and Atomic Workers International Union of North America,AFL-CIO, presented oral arguments and briefs were received from the GeneralCounsel and the Respondent.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an individual proprietorship of which Caroline M. Layton Whiteis the sole owner. It does business under the trade name of Layton Oil Companyby virtue of the laws of the State of Kansas, and has its principal place of businessat Independence, Kansas.During the 12-month period preceding the issuance ofcomplaint it shipped crude oil and related products to points outside the State ofKansas exceeding $50,000 in value.During the same period Respondent pur-chased raw materials, equipment, and supplies from points outside the State ofKansas exceeding $50,000 in value. I find the Respondent is engaged in commercewithin themeaningof the Act.II.LABOR ORGANIZATION INVOLVEDOil,Chemical and Atomic Workers International Union of North America,AFL-CIO,herein called the Oil Workers or the Union,isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1.The Dewey operationsOn April 30, 1959, the Respondent employed some 201 employees at what itcalled its Dewey flood operations at Dewey, Oklahoma.These employees wereengaged in usual oil field operations including drilling, pumping, maintenance, etc.They were under the general direction of Henry A. Standeford, field superintendentatDewey, and Lewis Stanley, variously described as assistant supervisor, gang1Respondent's Exhibit No. 4. LAYTON OIL COMPANY265pusher, foreman, and head roustabout. Standeford concededly exercised super-visory authority and I also find that Stanley was a supervisor within the meaning ofSection2(11) of the Act.2Credited and uncontradicted testimony discloses that employees of the Respondent.first became actively interested in organization in March 1959.Carl Bonds, vicepresident of Local 5-432, located at Caney, Kansas, had established contact with.some of them and on March 20 a few attended a regular meeting of the Caneylocal.3The next regular meeting of the local was April 3,4 and the first meetingheld specially for Layton employees was April 8.5A second special organizationalmeeting was held on April 22.This was the last meeting held for Respondent'semployees since the terminations effected April 29 ended all union activity.According to the testimony of Field Superintendent Standeford, he must haveacquired knowledge of union activity on the part of the employees almost as soonas it began, since, in March 1959, he informed Douglas Layton .6 at Independencethat he had heard the men "wanted to go union."The first overt action taken byStandeford to combat this activity was taken on April 22 when he called a meetingof the employees at the "doghouse" at 2 p.m.At this meeting Standeford admittedtellingthe men that if they went union they would probably lose their Christmasbonus and overtime pay.He also admitted that at this meeting Lewis Stanley toldthe men "We will start throwing switches right now" 7 and stated that he reprimandedStanley for this remark since he did not have the authority to throw the switches.The testimony of employees who attended thismeeting goesfurther than theadmissions of Standeford. I credit the testimony of Park and King that Standefordtold the men that if they wanted to go "Union" he would "let them go now." I.credit the testimony of Hall and Blanchard that he told them the work could be"contracted out."(Standeford admitted that he told employees that work could becontracted out but he did not admit that he told them so at this meeting.) I creditthe testimony of Smith that at the beginning of the meeting he asked the employeeswhat they knew about the Union. I do not, however, credit the testimony of Kingin which he states that Standeford told the employees at this meeting that he hada list of those who had joined the Union.This is not corroborated by any otheremployee and is specifically denied by Blanchard. It is the kind of statement which,ifmade, would ordinarily 'be remembered. It may well have been made to Kingon another occasion but I make no such finding.8Apart from the speech made to the assembled employees on April 22 otherevidence of interference, restraint, and coercion was offered by the General Counsel.There is uncontradicted testimony by Roy Park, an employee, that on a morningwhen the men were going to work (the date is not fixed but it appears to havebeen prior to April 22) Stanley askedto seea box of matches held by another-employee, Art Woody.The box had a union insigne on it and, according to Park,Stanley toldWoody he "had better not let Douglas Layton see you with thosematches or be will run you off."E. Ray Hall, an employee terminated April 30, testified to a conversation with.Standeford on either April 25 or 26. In this conversation he was asked bya This finding is based on the credited testimony of employees at Dewey that Stanleyacted as thealter egoof Standeford and gave orders, made assignments of work, andexercised all of the authority possessed by Standeford whenever Standeford was absent.I credit the testimony of Roy Park, an employee, that he was witness to two instances inwhich Stanley effected the discharge of employeesStanley was one of those summonedto attend the meeting called at Independence, Kansas, on April 27, of field superintendentsand foremen to discuss the general conditions of operations and at which it was deter-mined to lay off employees at DeweyStanley was not called as a witness by theRespondent'Chester Barrowman, secretary of Local 5-432, testified that the employees who at-6Wesley Stover, Robert Downey, E. Ray Hall, H. C. Blanchard, Lee Williams, andJohn Thompson attended.5A total of 17 employees attended this meeting, including all of those who attendedthe first 2 meetings.O Although Layton Oil Company was registered in the name of Caroline M LaytonWhite as a sole proprietorship, management of the proprietorship was distributed betweenDouglas, Clyde, and Marshall Layton, sons of Caroline.7By"throwing the switches" Stanley meant that he would shut off the power, thusclosing down all operations.8It was agreed upon between counsel that Downey would corroborate the testimony ofthe other employees as to what was said at this meeting. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDStandeford if he knew anything about the Union.When he denied knowledgeStandeford repeated his threat that the employees would lose benefits if they "wentUnion."At the same time he remarked to Hall, "Downey, I wonder why he wantsa union to come in?"He then remarked that Downey was not a welder anyway.Continuing, he told Hall that he had just come from town and had been told thatthe instigator of the Union was "tall, slim, has a crooked nose and he works on thepulling unit."Standeford then remarked that it had to be Tom King.9He toldHall that he would find out for sure and that if it was King he would run him off,and added that if he found out anybody else was for the Union he would run themoff too.While the substance of this conversation was denied by Standeford itwas in the form of a blanket denial with respect to the allegations of the complaint(except as it related to Downey).The denial was unconvincing and I credit thetestimony of Hall as to the conversation.Standeford was not a credible witness.Itwas evident that his testimony was gaited to the interests of the Respondent.His admissions of conduct embracing restraint and coercion were made only whenthe evidence was conclusive.As to individual conversations his testimony was inthe form of quick and ready denial and he is not credited where there is conflictunless specific credence is givenIn making this evaluation of Standeford's credi-bility full consideration has been given to the reliance necessarily placed on histestimony by the Respondent and the determination has not been lightly made.The General Counsel introduced testimony by employees that on the eveningof April 22 Standeford was observed at the Sinclair gas station at Dewey havinghis car washed and greased.Employees who drove from Dewey to Caney to attendthe union meeting that night took the route that passed this station.From this theTrial Examiner is asked to infer that Standeford's action in having his car washedand greased at this particular time and at this particular station constituted an actof surveillanceNo such inference'is drawn and no such conclusion is reachedHerschel Blanchard, a road maintainer, was laid off by the Respondent on April30 and rehired on May 4. He testified that at the time he was rehired he was toldby Standeford that if he stayed away from union meetings he would be "all right."Although this is denied by Standeford I credit the testimony and also the testimonyby Blanchard that at the time he was notified by Stanley of the meeting to be heldon April 22 (the company meeting at the doghouse) he was asked by Stanley if hewas a union member.Johnny Thompson, a truckdriver, testified that he had a conversation with Stande-ford in April 1959 in which Standeford asked him if he knew anything about theUnion and then told him that he (Standeford) knew who the ringleaders were.Thompson is credited despite the denial of StandefordLee Williams, a relief pumper, testified that on April 27 Stanley told him he wasgoing to a company meeting at Independence that night.Williams' suspicion thatsomething was wrong was aroused the next day when he observed Stanley andStandeford having a talk with a truckdriver and two roustabouts. (Williams stateditwas unusual for both Standeford and Stanley to be in the field at the same time.)That evening Williams contacted Pat Coyne at his homeHe described Coyne ashead roustabout at Amstel, another field location of the Company.10Williams hadworked with Coyne for 4 years (not with the Respondent) and asked him if he(Coyne) had attended the supervisors' meeting at Independence.Coyne told himhe had and that the Laytons, their attorney, and all the supervisors were there andthat the attorney had advised the Laytons "to get all of the men that were the headof this union and fire them immediately to stop it."Williams also testified that heheard Standeford on April 25, remark to an employee named Pollan that if hefound out who the instigator of the Union was he would fire him.This testimonyiscredited.Coyne, available to the Respondent, was not called as a witness todispute Williams' testimony.2.The terminations at Dewey and related eventsOn April 30, 1959, the Respondent, through Superintendent Standeford, laid offthe following men at Dewey: Ray Hall, Robert Downey, Tom King, Paul Smith,9King was a witness and the description does fit King101 credit the testimony of "Williams and find that Coyne was it supervisor within themeaning of Section 8(a)(3) of the ActStandeford admitted that Covne attended themeeting of supervisory personnel at Independence on April 27 and that Coyne was aforeman for the Company.Clyde Layton referred to Coyne as head roustabout LAYTON OIL COMPANY267LeeWilliams,Wesley Stover, and Herschel Blanchard.ilWesley Stover andHerschel Blanchard were reemployed by the Company on May 4 and were notnamed in the complaint, so the 8(a)(3) issue (at Dewey) is confined to the fivefirst-named employees.Clyde Layton, office manager of the Company, was called as a witness by theGeneral Counsel.12Layton testified that he had prepared the budget for Respondentand that some $303,000 had been allotted for development operations at Dewey.13In January 1959, the first 4 months of the Respondent's fiscal year (the fiscal yearran from September 1 to August 31) had elapsed and some $200,000 had beenspent on development at Dewey.At a meeting of the brothers sometime in Januaryitwas decided that the Dewey development operations would have to be curtailedin the interests of economy.By April 30, 1959, $285,000 had been spent and inJuly the Company was $19,000 over its budget.Clyde Layton testified that in date April it was decided to terminate some of theDewey employees.This date is not fixed definitely by any of the witnesses but Iconclude from all of the testimony that communication of the decision was made toField Superintendent Standeford at the meeting of supervisors held at Independenceon April 27.14It is now incumbent to study certain facts relevant to the terminations and themotive for them.E. Ray Hall was classified as a roustabout and pulling unit operator.He testifedthat he declined to take the job of relief pumper on April 3, 1959, because that jobinvolved certain automobile expenses and, at least to Hall, meant a reduction in hisnet earnings.He was not, however, discharged because he refused to take this job.and he testified that at least three other employees had refused it.He was inter-rogated by Standeford as to his knowledge of union activity and denied having any.Hall together with Downey, King, and Blanchard attended the first union meetingaccording to the testimony of Barrowman, secretary of Local 5-432. (This was themeeting at Caney on March 26.)Hall attended each of the succeeding meetingsMeld April 3, 8, and 22 (the last).He, Downey, and Blanchard were the onlyemployees who attended all four meetings, although King missed only the second.From the point of view of original and continuing interest it is clear that the em-ployees most interested in organization were Hall, Downey, Blanchard, and King,all of whom were terminated and only one of whom (Blanchard) was rehired.Hall was notified on April 29 by Standeford that there was to be a layoff of nineemployees the next day.The reason given by Standeford was that the Companyhad sold its working equipment.At this time Hall was sixth on the seniority list atDewey 15 and was the senior roustabout. Since he was classified as both a roustaboutand pulling unit operator it is impossible to tell whether he was assigned to develop-ment or operations and in view of the conceded interchangeability of jobs I find itunnecessary to make such a determinationQuestioned as to why Hall was selectedfor layoff instead of Luttrell, who had the same classifications, Standeford repliedonly that he thought Luttrell was a better worker. (The record shows that Luttrellattended only one union meeting, that of April 8.)This is all the evidence withrespect to the discharge of Hall.16"Larry Mills,a brother-in-law of Douglas Layton, was named by Douglas Layton as anemployee to be laid off at this timeThe records of the Company indicate that LarryMills quit his employment on April 28On the testimony of LeeWilliams, Clyde G.Layton,and Standeford I find that Mills quit to accept other employment and was notlaid off,"The Trial Examiner refused to permit the General Counsel to call Layton underRule 43-B in view of the allegation in the complaint that the Respondent was a soleproprietorship and not a partnership.In view of this ruling counsel for the GeneralCounsel was warned that he was making Layton his witness and that counsel for theRespondent would be entitled to cross-examine him on all issues13 The Company distinguished between development and operational costs.Rig costswere development and roughnecks and roustabouts were generally charged to develop-mentPumping,meter reading,pulling unit operators,and office readers were chargedto operational costs."This determination is based in part on the fact that Standeford notified none of themen of the layoff until he returned from this meeting on April 28 although the effectivedate of the layoff was April 30. It is reasonable to infer that he had no knowledge ofthe layoff until the meeting.16 Respondent'sExhibit No 4.19 Although both Hall and Standeford testified to an argument over repairing a pumpwhich took place 2 or 3 months prior to the termination,this argument does not appear 268DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert Downey was employedby the Companyas a roustabout since August 18,1958.He attended all four of the union meetings.On April28, 1959, he wasdriving a weldingtruck (there is evidence he was used as a welder)when he wasstopped by Standeford, told thatall the "junk equipment"had been sold, and that hewas laid off as of May 1. Since the parties agreedthatDowney's testimony in otherrespectswould be merelycumulative he was not examinedfurther.Thereis,however,relevant testimony from other employeeswith respect to thedischargeof Downey.Hall testified that on eitherApril 25 or 26he had a conver-sation with Standeford in which Standeford,after interrogating Hall as to his ownknowledge of union activity,made theremark, "Downey,Iwonder what he wantsthe Union for?" I havepreviously creditedHall as to this conversation and nowfind that thisis sufficient to establish knowledge of union activityon the part ofDowney by Standeford.During this same conversationStandeford told Hall thatif he foundout anybodyelse wasfor the Union he wouldrun them offtoo.At thetime ofDowney'slayoff all the roustaboutsjunior to him werelikewiselaid off, althoughStover and Blanchard were recalledon May 4.ThomasJ.King was employed as a pulling operator sinceAugust11, 1958.Hewas, therefore,engaged in operations and not in development at the time of hislayoff.He attended the first union meeting, missed the second,and attended thethird and fourth.At the time he wasnotified of his terminationhe was told byStanley that he was laid off because the equipment was being sold.In evaluating the reason for his terminationthe creditedtestimony of Hall withrespect to Standeford's statement that the instigator of the Union was tall,slim, hada crooked nose, andworkedon a pulling unit, is relevant.From this informationStandeforddrew theinescapable conclusionthatthe instigator had to be King andtold Hall thatwhen he found out for sure he would run him off.Williams was employed as a roustabout on March31, 1959, and Smith on April16, 1959.Both werepresumablyengaged in development and neither had beenemployed for more than a month whenthey wereterminated.Both attended twounion meetings.According to Standeford,Williams was tried as a pumper but didnot make goodand Cary Cooper washiredApril 28 (the day the employees werenotified of the layoff)to do relief pumping.3.The termination of Thomas at SapulpaJack C. Thomas wasemployed as a roughneckby the Companyat its Sapulpaoperations on or aboutNovember11, 1958, and his last date of employment wasApril 24.17The complaint alleges thatThomas wasdischarged in violation ofSection 8(a)(3) of theAct.Thomasdid not appear at the hearing and most ofthe testimonyeducedon his behalf was givenby his wife.The Respondentasserts that Thomas was terminated for economic reasons.Whenitbecame necessary to lay off one of the men on the rig(identified as rig No 8)Thomas was selected by FieldSuperintendent Babb because,although he was con-sidered a good floorman on the rig, the removal of the rig from Pharoah to Sapulpawould necessitate assigningThomas toroustabout work and Babb did not considerThomas well qualified forroustaboutingThe factsand circumstances respecting the actual termination of Thomas aretainted with someobscurity.Rig No.8 had been sent from Sapulpa to Pharoah fordrilling operations sometimein January.Pharoahis about50 milesfrom Sapulpa.In charge of the rig while it was atPharoah was Claude Cochran,designated as toolpusher atthat time.During thisperiod Cochran had the dutyof bringing suppliesto the operation,seeing that the rig was kept in shape, giving directions and ordersto the drillers,moving the rig to various locations.Itwas the testimony of DouglasLayton that whateverindependent judgmenthad to be used and whatever ordershad to be given at the Pharoah jobsitewere used and givenby Cochran.Cochranhad the powerto make emergency decisions.In view of the testimony of Respond-ent's own witnessesI find that Cochran,while in charge ofrigNo.8 at Pharoah,was a supervisorwithin themeaning of Section2(11) of the Act.18A drilling rigto have been a factor in selecting Hall. Standeford testified that Hall's attitude wasbetter at the time he was laid off than at any time during his employment,although healso testified that he"couldn't keep him off his rear long enough to work "17Respondent'sExhibit No. 2.38 SeePennsylvania Power f Light Company,122 NLRB 293,where the Board heldfive lines and substation engineers,located at five widely scattered substations at whichfrom three to seven employees were employed,were supervisors since no other supervisor LAYTON OIL COMPANY269'is anexpensive piece of equipment and the operation of drilling equipment requiresknowledge, skill, and judgment, it is not a matter of routine direction, and it ishardly conceivable that the Respondent would have placedit incharge of one whodid not possess at least the supervisory authority to meet the standards of 8(2)(11).According to Babb, 'Cochran attended the meeting of supervisory personnel atIndependence on April 27.According to the testimony of his wife, a credible witness, Jack Thomas met withArthur L. Cross, International representative of the oil workers, at his own homeabout April 23.Thomas had been previously given a "book" by a Mr. North,identified only as a Sinclair Oil Company employee.When he met with Thomas,Cross advised him to contact other employees of Layton and to arrange a meetingof these employees in Sapulpa on May 4.Field Superintendent Babb testified that on April 25 he called Elmer T. Ray, a,driller on rig No. 8, and told him to bring his derrick man and complete the Pharoahdrilling.At the same time he told Ray that Thomas would not be needed. Al-though Babb testified that Thomas could have worked a few more days it is undis-puted that the removal of the rig from Pharoah back to Sapulpa could result in thetermination of one man, since Cochran would be transferred from tool pusher todriller andone mancould be bumped down the line.At this time Jerry Schonfieldwas the only employee junior to Thomas on this rig.19 Babb testified that Thomaswas selected for termination ahead of Schonfield because the crew would be doingroustabout work when they returned to Sapulpa and he doubted Thomas' ability todo roustabout work.He also testified that he had heard Thomas was the instigatorfor the Union 20 and that at about this time the Union was discussed at a companymeeting.(It appears that Babb meant the company meeting held on April 27, 2daysafterhe had decided not to keep Thomas ) Babb admitted that he had heardno rumors that Schonfield was interestedin unionactivity.Babb testified that hehad previously laid Thomas off when work on the rig was shut off and rehired himwhen the rig went back into operation.This, however, was at the time when Babb,believed the rig would be sold and there would be no further work for Thomas.The record does not disclose how many others of the crew were involved in thistemporary separation.Babb's testimony with respect to this layoff was typicallyevasive.21Elmer T. Ray, a credible witness, testified that he received a telephone call from-Field Superintendent Babb on Saturday, April 25.Babb told him (Ray was adriller on rig No. 8) to take the derrick man and go to work but not to take Thomas.He was given no explanation other than that "we was running pipe" and thatCochran would tell him what the deal was.When he reached the jobsite Cochrantold him that "they" had heard that Thomas was an instigator for the Union.Cochran did not tell Ray what action was to be or had been taken with respect toThomas but Thomas never did return to work. Cochran also told Ray that Thomashad scheduleda union meetingforMay 4 at Sapulpa and that that was the reasonthey didn't want him brought out there." (This refers to the fact that rig No. 8 wasto be returned with its crew to Sapulpa )other than the substation engineer was on hand to assume responsibility for the work andthe engineers appeared to be in sole charge at the substations where they were employed.In referringto Cochran, Douglas Layton included him in the classification of head drillers19Douglas Layton testified that the Respondent had no fixed seniority policy but thatseniority was a factor in selection for terminationHe further testified that it was ageneral policy to select single men for termination ahead of married menSchonfieldwas single, Thomas was married.2'Babb's testimony was that this was mentioned to him by Dir. Sanborn and possiblyby 'Cochran.Sanborn is identified as an employee of Layton at Sapulpa, a brother-in-lawof Ray Hall, who sent word to Cross through Hall that he was interested in the Unionand that a 50-percent interest could be aroused immediately in the Sapulpa area.Thiswas sometime between April 8 and 22. Sanborn was contacted directly by Cross and he,too,was advised to set up a meeting at Sapulpa for May 421Babb testified .Q. Now when did the first layoff of Thomas occur?A. Oh, that, the records will show that, but I cannot recall itQ.Was it in December of 1958"A. It's a possibilityI don't know.Q How long was he off that time"A That I cannot answer. I do not remember. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDRay further testified that on the next day, April 26,Thomas called him to findout "what the deal was" and Ray told him what Cochran had said-that Thomaswas an instigator for the Union.Thomas asked if he was being laid off and Raytold him that he did not know but advised him to go call Cochran.Mrs. Thomas testified that on Saturday,April 25, Elmer Ray stopped by theirhouse and told her husband that he(Thomas)was not going to work that day.Mrs. Thomas heard from her husband that Babb had called Ray, had told him notto take Thomas,and that Buck(Cochran)would explainthe reason to Ray whenhe reached the jobsite.On Sunday,April 26, according to Mrs. Thomas, herhusband called Ray. She heard only one side of the conversation but when itwas concluded her husband told her that Babb had informed him that he wasbeing let go because she was the instigator for the Union.As a result of thisconversation Thomas called Cochran and again,according toMrs. Thomas, hewas told in effect that he was an instigator for the Union and had better look foranother job 22On the same day Thomas and his wife tried to locate either Ray, Babb, orCochran but without success.They then determined to go to Independence to seeDouglas Layton.They went the next day, April 27, and met with Douglas, Clyde,andDale Layton,a cousin.Confronted with the circumstances from whichThomas deduced that he was being discharged,Layton denied any specific knowledgeof action with respect to Thomas and remarked,"It's hard to believe you have beenfired or laid off."When he was asked if Thomas could go back to work he toldThomas that he would have to look into it and that if he had been fired it musthave been for "disloyalty"and that he had Babb in the field looking for "loyal" men.Thomas was also told, according to Mrs. Thomas, that the work at Sapulpa wouldbe "contracted out before it goes Union."The conversation ended when Douglastold them he was having a meeting that night(thiswas the supervisors'meeting) andwould get it straightened out.He told Thomas to go to Babb(presumably hemeant the next day and after the meeting)and find out if he had been fired.Thenext day Mr. and Mrs.Thomas did 'go to see Babb but the conversation,as relatedby Mrs. Thomas, was inconclusive.While it was established that Thomas was laidoff he did not find out why nor who had made the decision.They then sawClaude Cochran who was equally equivocal as to the reasons for the decision toselect Thomas, the responsibility for the termination,or how suspicion that Thomashad been guilty of union activity had been acquired.Babb'sown testimony as to the termination has been set forth,supra.Babb wasan evasive witness throughout and relied on a plea of inability to remember whenthe questioning probed his reasons for discharging Thomas.23Nowhere was heable to state in what respect Thomas was inadequate or unqualified for roustaboutwork or why he should have been selected for termination rather than Schonfieldwho had been hired only 2 weeks previously.Nothing could be clearer from hisdemeanor on the stand,his hesitation in answering,his pleaded but incredible ina-bility to remember facts with specificity,his resort to generalizations,than that Babba3The testimony related byMrs. Thomasas to these two telephone conversations wasrejected by the Trial Examiner as any evidence of the reasons why the Respondent termi-nated ThomasThe testimony was received only for the purpose of showing what actionwas taken by Thomas and his wife as a result of these callsThe conversations, asrepeated by Thomas to his wife,are not binding upon the RespondentThe testimonywith respect to the conversation with Ray is,however, corroborated by the testimony ofRay himself,there is no substantial discrepancy,and I find that such a conversationdid take place23Here is a portion of Babb's testimony to support his charge that Thomas could notado roustabout work:Q. (By Mr.EcKHARDT)Did Thomas ever do carpentry work')A That wasa part of his roustabouting dutiesQ.Was that all the roustabouting lie was ever tested or was on?A I don'tthink soHe was tried several different places.Q What otherplaces was he tried on"A. On that Iwill have to check and see. I don't rememberQ. Do you know when he did this carpentry work'sA NoQ Was it in December 1958?A. Could be.Q. Around ChristmasA. Could be.I don't remember. LAYTON OIL COMPANY271was unwilling to testify truthfully when the truth was adverse to Respondent'sinterests.The testimony of Douglas Layton is of little help.He stated that the decisionhad been made in January to lay off a man on rig No. 8 when it was returned fromPharoah to Sapulpa.He did not explain why, if such a decision was made,Schonfield was hired in April.He could not explain why Thomas was terminatedrather than Schonfield, except that it was Babb's decision.Layton did not knowexactly when Thomas was laid off or give an explanation of the unusual circum-stances under which it took place, including the fact that no supervisor told Thomasthat he was laid off or why.Layton did deny mentioning "disloyalty" as a possiblefactor in Thomas' termination.As to this conflict in testimony I credit Mrs.Thomas.He did testify that Babb told him after the meeting of April 27 thatThomas was the man he (Babb) was going to lay off when he moved the rig.Despite the fact that Layton's conversation with Babb took place after Thomas hadbeen to see him to ascertain the reasons for his layoff, Layton did not find out fromBabb why Thomas was selected.The testimony of Layton as to his knowledge ofthe reasons why Thomas was selected is replete with ambiguity and evasion.One separate incident of violation of Section 8(a)(1) is alleged with respect toSapulpa.This is the admitted surveillance of the union meeting at Sapulpa onMay 4 by Babb, Stanley, and Emert. In view of the admission by Babb, I findthis conduct is a violation as alleged.B.Conclusions1.Evidence of restraint,interference,and coercionThe findings with respect to the allegations of violation of Section8(a)(1) poseno problem.Based on his own admissions I find that Standeford, in his speech onApril 22 violated this section by telling the employees that they would lose certainbenefits if they affiliated with the Union, including their Christmas bonus and over-time pay.On the testimony of employees who attended the meeting and againstthe denials of Standeford I find that he also told the employees that if they affiliatedwith the Union we would let them go immediately and that the work could becontracted out and that atthe beginningof the meeting he asked the employees asa group what they knew about the Union. Each of the above statements I findto be a violatioi. Df Section8(a)(1).At this meeting I find, both because the testimony is uncontradicted and becauseI credit the testimony of the employees, that Lewis Stanley, a supervisor, told theemployees that he would start throwing the switches immediately if the men hadaffiliated with the Union.The only import to this remark was that the power wouldbe cut off and the work stopped if the men admitted affiliation. I find thisto be in violation of Section8(a)(1).Inaddition to the foregoing I find the fol-lowing conduct on the part of supervisors constituted violations of Section8 (a) (1)of the Act:(1) Statement made by Stanley to employee Woody (uncontradicted in therecord) that he "had better not let Douglas Layton catch you with those matches orhe will run you off " Since the box of matches was marked withunion insignia, Ifind this a clear threat of discharge for using union material.(2) Standeford's statement to Hall that he would "run off" King or anybodyelse if he discovered he was engaged in union activity.(3) Interrogation of Hall, Thompson, and Blanchard by Standeford and Stanleyas to their knowledge of or participationin unionactivity.(4) Standeford's statement to Blanchard when he rehired him that if he stayedaway fromunion meetingshe would be "all right."(5) Standeford's statement to Thompson that he knew who the union ring-leaders were.(6) Standeford's statementto Pollan in the presence of Williams that if he(Standeford) found out who the union instigator was he would fire him.(7)Admittedsurveillance of a unionmeeting at Sapulpa on May 4 by Babb,Stanley, and Emert.(8) Statements made by Standeford to various employees that the Companywould "contract the work out" if it went Union.This constituted a threat of lossof employmentsincethe employees of Layton had noassurancethey would beretained by the contractor.I have previously rejected theallegationthat Standeford engagedin surveillanceby having his car washedand greasedat a public gas station on April 22. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The terminations at DeweySeven men 24 were terminated at Dewey on April 30,1959.Among the seven.laid off were the four employees who attended the first meeting of Dewey's employees-on March 26. These were Downey, Hall, King, and Blanchard. Of the six em-ployees who attended the second meeting on April 3 all but one (Thompson) werelaid off.These six included, in addition to the four already mentioned, Stover andWilliams. If any could be identified as theinstigatorsof union activity at Deweyitmust have been the group which attended the first two meetings.They consti-tuted the hard core.Respondent's defense to the charge of discrimination is that the terminations weredue to economic factors alone.Since the Respondent'switnesses to this defensewere called by the General Counsel I find he is bound by their testimony.Thetestimony of Clyde Layton was that the budget for development at Dewey hadalmost been exhausted in April. It had been previously decided in January that de-velopment operations in Dewey would have to be curtailed and in the latter part of-April thisdecision was made effective.Itwas communicated to Field SuperintendentStandeford who selected the men for discharge and notified them on April 28.Theeffective date was the close of work on April 30.Bound by the testimony of economic necessity there remain other factors to be-considered.One is whether or not the individuals selected were so chosen becauseof their union activity and a second is whether they would have been absorbed byother operations had it not been for their union activity.A strong inference of dis-crimination is drawn from the fact that all four of the men who attended the firstunion meeting were selected 25 (Blanchard was rehired May 4 and no charge wasfiled as to him.)This inference is strengthened by the fact that of the three addi-tional employees who attended the second meeting two were discharged. (Stoverlike Blanchard was rehired on May 4.)The inference, however, must be supportedby some evidence of company knowledge. As to this there is the credited testimonyof Standeford that in March 1959 he informed Douglas Layton that he had heardthat the men "wanted togo union."Althoughit isdenied by Standeford, I creditthe testimony of Thompson thatsometimeinApril before the layoff Standefordinterrogated him as to his knowledge of union activity and also told him that he(Standeford) knew who the union ringleaders were.The hostility of Standeford to-ward union activity has been clearly shown by threats to individual employees and byhis talk to the employees on April 22.26There is further evidence that Standeford'ssuspicions and perhaps his knowledge were directed to certain of the employees whowere laid off.With respect to King, I credit the statement of Hall that Standefordtold him he had heard that the instigator was "tall, slim, has a crooked nose andhe works on the pullingunit."Standeford then remarked that this had to be TomKing and that he would "run him off" and "anybody else." During the same con-versation Standeford remarked, "Downey, I wonder why he wants a union to comein?"On the basis of this credited testimony I find that Standeford either knew orstrongly suspected that Downey and King were leaders of the Union and that he had-determined to use his own words,to "run them off." It does not appear due tocoincidence alone that the evidence of interrogation on the part of Standeford and"Stanley was directed to Hall, Thompson, and Blanchard, all three of whom hadattended either of the first two union meetings.If further evidence is requiredthat in the selection of the men for layoff union activity was the prime factor,reliance is placed on the credited statement of Williams and ForemanCoyne, whoattended the meeting of company supervisors on April 27, told him that an attorneyadvised the Laytons to get the men who were leaders of the Union and fire them.Coyne, although still employed by the Company, was not called to refute this testi-mony.There is the testimony,againcredited, by Williams that he heard Standefordtell Pollan, another employee, that if he found out who the union instigator was hewould fire him and Standeford's statement to Blanchard when he was rehired thathe would be "all right" if he stayed away from the Union.A clearer picture of dis-criminatory motive translated into discriminatory action would be difficult to find.24T have already found that Larrv Mills quit voluntarily on April 28 and was notinvolved in the layoff.See footnote 11,supra.asSee F.W. Woolworth Company, et al.,25 NLRB1362, 1373.20DouglasLayton testified that the Company considered union organization an operat-ing hazard and that it would make it more difficult to operate the properties and totransfer men. LAYTON OIL COMPANY273Before considering the circumstances of termination of each alleged discriminateeseparately, the Company's own testimony creates a strong inference that the reasons-given were not the real reasons.Following the meeting at Independence on April27 the first notices were given to the men and this motive was that they were termi-nated 2 days later, April 30.Layton had testified that the Company attempted toprovide 2 weeks' notice in cases of termination, yet no explanation is offered of thefailure to give notice despite the fact that the layoff had been anticipated as earlyas January.When the notices were given a false reason (sale of company equip-ment) was given to each man laid off. The only inference to be drawn from thisfalsehood is that the real reason, discrimination to discourage union membership,could not be given.Again, on its own testimony, the Company, having consideredthe layoff problem since January and having ample time to evaluate its needs, wasforced, after making its terminations, to rehire two of the men and to hire threenew employees.With respect to Hall, the only reason assigned by Standeford for his selection wasthat Luttrell, while junior in point of service, was a better worker.While referencewas made to the fact that there had been an argument between them some time priorto the discharge this was not a factor on Standeford's own estimony. I find thatthere is sufficient evidence, in view of Hall's union activity, to characterize him as aninstigator.His interrogation and Standeford's promise to find out who the insti-gators were and to "run them off" support the conclusion previously reached.As to King, he was employed as a pulling unit operator at the time of the layoffand was not engaged in development. Luttrell was retained rather than King, ac-cording to Standeford, because he was a better pulling unit operator although atthe time of the layoff he was King's helper. Standeford added that he was alsoretained because he could pump and King could not, but pumping was a develop-ment operation and was therefore to be cut down-unit operators were operationaland not to be affected. It is not without significance that, according to Standeford,Hall and King, among the first four to attend a union meeting, were both terminatedbecause Luttrell, who attended only one meeting, was characterized as a betterworker. It became necessary, shortly after the layoff, to hire a new employee to actas helper in Luttrell's place, so that an actual cutback of only one employee wasaffected by the termination of Hall and King.Lee Williams, hired March 29, was assigned as a relief pumper prior to his dis-charge.According to Standeford he was not adapted for this work and on theday he was terminated another employee, Cary Cooper, was hired as a relief pumperand roustabout.Cooper was hired because he was needed and Stover and Blanchardwere rehired because they too were needed, yet the Company asserts that all theterminations of April 28 were the result of economic necessity.The incompatibilitybetween this asserted defense and the Company's own records of hiring and rehiringis nowhere explained.A third new employe, Raleigh Evans, was hired as a pumperto work the vacation periods, but again there is no explanation why a pumpershould be hired, even temporarily, when a reduction in force had been effected.I conclude that the economic motive asserted by the Company is inconsistentwith the hirings, including rehirings, which took place at the time of and immediatelyfollowing the terminations; that the reason given the men by Standeford for termi-nating them was false and that the Company did not sell and that it did not contem-plate selling any equipment;that the real reason for the selection of these particularemployees 27 was that Standeford was convincedthey were theinstigators of theUnion and that,in implmentation of his threats, he was "running them off." Itherefore find that King,Hall, Downey,and Williams were discharged in violationof Section 8(a) (3) of the Act.I find no evidence to support the conclusion that Smith,hired only 2 weeks priorto the terminations and who could not, for thatreason,have been suspected by theCompany of having been an instigator or ringleader, was discharged in violationof Section 8 (a) (3).Conclusions as to ThomasThe termination of Thomas does not present a serious problem and I find thathe was discharged in violation of Section 8(a)(3) and(1) of the Act.While it istrue that the removal of rig No. 8 from Pharoah to Sapulpa could result in thea'+Even though a reduction in employment may have been necessitated by economicfactors, the selection of the employees on a discriminatory basis is a violation of theAct.SeeN.L.R.B. v. Deena Pro,duct8 Company,195 F. 2d 330,334-335(C A. 7), cert.denied 334U.S. 827. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff ofone man sinceCochran would be reduced from tool pusher in charge ofthe rig to driller, it is clear that the selection of Thomas as that man was directlyattributable to his union activity.I credit the testimony of Ray that Cochran toldhim that Thomas was selected because he was the instigator of the Union and thatthe Company did not want him taken back to Sapulpa.At this time, Cochran knewthat Thomas had scheduled a union meeting at Sapulpa for May 4 and that hecommunicated this knowledge to Babb is clear from the subsequent surveillanceof the union meeting scheduled for May 4.While it was Babb who selected Thomasfor discharge it was admitted by Babb that he had heard Thomas was instigator forthe Union.Babb's asserted reason for the discharge of Thomas, i e., that he wasnot fitted for roustabout work, is unsupported by any specific citation of incompe-tence.When questioned on this point all Babb could rely on was a faulty memory.28No explanation was given for the fact that the layoff was in contradiction to thecompany policy, insofar as it had a policy of terminatingsingle menbefore marriedmen and considering seniority in employment.On either basis Schonfield wouldhave been laid off before Thomas.The General Counsel's case is supported, in-ferentially, by the failure or refusal of any supervisor to tell Thomas why he waslaid off or even to tell him directly that he was being laid off.Again, men who workin oilfields are not usually given to such equivocation.Even Douglas Layton wasunable to give Thomas a reason for his termination or to find out exactly why Babb,selected Thomas instead of Schonfield.Having credited Mrs. Thomas' testimonythat during their conversation Layton stressed "disloyalty," I can only infer thatat that time Layton knew that Thomas was promoting a union meeting at Sapulpaand that that was the reason he had been selected. I believe that Cochran's state-ment to Ray that Thomas was terminated because he was the instigator of the Unionwas the reason for termination.Cochran was available as a witness for the Re-spondent but was not called to refute this testimony.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in andisengagingin certainunfair labor practices, I shall recommend that it cease and desist therefrom andtake certain affirmative action to effectuate the purposes of the Act.Having found that the Respondent terminated the employment of Jack C. Thomason April 24, 1959, in violation of the Act, and terminated the employment of ThomasJ.King, E. Ray Hall, Lee M. Williams, and Robert D. Downey on April 30, 1959,in violation of the Act, I shall recommend that the Respondent offer each of themimmediate and full reinstatement to his former or substantially equivalent positionwithout prejudice to his seniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equal to the amount of wages hewould have earned subsequent to the time of termination until the date of a properoffer of reinstatement, less his net earnings from other employment in that period.Loss of pay shall be computed in accordance with the formula and method pre-scribed in F.W. Woolworth Company,90 NLRB 289.Because certain of the unfair labor practices found are isolated incidents encom-passed in the scope of other practices or are merely cumulative in nature, I shallnot make a specific recommendation with respect to each violation found.Because thereisnoevidence that the Respondent has committed other unfairlabor practices in the past or that the unfair labor practices found herein will becommitted in the future the recommendations are accordingly confined.On the basis of the abovefindingsof fact, and upon the entire record inthis case,I make the following:CONCLUSIONS OF LAW1.The Respondentis anemployer withinthe meaningof Section 2(2) of the Act.2.Oil,Chemical and Atomic WorkersInternationalUnion of North America,AFL-CIO,is a labor organizationwithin themeaningof Section 2(5) of the Act.11 See footnote 23. MISSION MANUFACTURING COMPANY2753.By discrimination in regard to hire and tenure of employment of employees,thereby discouraging membership in a labor organization,the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.4.Therebyand by interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, as above found, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Mission Manufacturing CompanyandLodge 12 ofDistrict 37,International Association of Machinists,AFL-CIOMission Manufacturing CompanyandLodge 2007 of District 37,International Association of Machinists,AFL-CIO.Cases Nos.23-CA-939 (formerly 39-CA-939) and 23-CA-940 (formerly39-CA-940).July 25, 1960DECISION AND ORDEROn March 22, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had engaged in certain unfair labor prac-tices.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices and recommended thatthe complaint be dismissed with respect to such allegations.Thesefindings, conclusions, and recommendations are more fully set forthin the copy of the Intermediate Report attached hereto.Thereafter,the General Counsel and the Respondent filed exceptions to the Inter-mediate Report and briefs in support thereof.Exceptions to theIntermediate Report were also filed by the Charging Parties.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in these cases, including the Intermediate Report and theexceptions and briefs, and hereby adopts the findings,' conclusions,'We do not adopt,or find it necessary to pass upon,the Trial Examiner's statement,at footnote 21 of the Intermediate Report, regarding what occurred during the recentnational steel negotiations.128 NLRB No. 18.